IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE

     WILLIAM GORDON BALL v. MARJORIE HAPPY HAYES BALL

                   Appeal from the Chancery Court for Knox County
                  No. 188521-3      Michael W. Moyers, Chancellor




            No. E2016-00326-COA-R3-CV-FILED-NOVEMBER 15, 2016



This is an appeal from a “Final Hearing Order” in a divorce action. That order, however,
did not resolve the issue of whether the husband had improperly deducted amounts he
expended for moving services and rental of a storage building from his pendente lite
alimony obligation due to the wife. Because the order appealed does not resolve all
claims presented in the proceedings below, we dismiss this appeal for lack of subject
matter jurisdiction.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS R. FRIERSON, II, J., delivered the opinion of the Court, in which D. MICHAEL
SWINEY, C.J., and RICHARD H. DINKINS, J., joined.

Thomas C. Jessee, Johnson City, Tennessee, for the appellant, William Gordon Ball.

John P. Konvalinka, Chattanooga, Tennessee, for the appellee, Marjorie Happy Hayes
Ball.
                          MEMORANDUM OPINION1


      1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no
              precedential value. When a case is decided by memorandum opinion it
              shall be designated “MEMORANDUM OPINION,” shall not be
              published, and shall not be cited or relied on for any reason in any
              unrelated case.
       The plaintiff/appellant, William Gordon Ball, has filed an appeal from the trial
court‟s “Final Hearing Order” regarding the divorce proceedings between Mr. Ball and the
defendant/appellee, Marjorie Happy Hayes Ball. In that order, however, the trial court
stated as follows regarding Mr. Ball‟s claim that he was entitled to deduct expenses related
to moving and to the rental of a storage unit from the pendente lite alimony awarded to Ms.
Ball:

              The Court awarded monthly transitional alimony payments beginning
       May 1, 2015 and ending in August 2015 totaling $27,200. [Mr. Ball] paid
       $16,800 into the registry of the Court and that sum has been released to [Ms.
       Ball]. Another $1,600 was paid directly to [Ms. Ball] by [Mr. Ball].
       Therefore, a total of $18,400 was paid to [Ms. Ball], leaving a balance of
       $8,800 to be paid to [Ms. Ball] in addition to the transitional alimony
       referenced in paragraph 6 above. The Court awaits a joint submission by
       the parties relative to deductions claimed by [Mr. Ball] and/or any credits
       due.

(Emphasis added.)

       In her initial brief on appeal, Ms. Ball presented an issue regarding whether the trial
court erred by crediting Mr. Ball‟s payment of moving and storage fees toward his
temporary alimony obligation. Ms. Ball asserted that the trial court “erred by not ruling
on the appropriateness of this action.” In his reply brief, Mr. Ball stated as follows with
regard to Ms. Ball‟s contention:

       For certain, this issue is simply not ripe at this time, as the final hearing order
       required the parties to make a [] “joint submission” concerning the issue and
       nothing in the record to suggest the parties ever made such a submission.

               While Wife argues that the Chancellor “erred by not ruling,” the fact
       is, she never afforded the Chancery Court a meaningful opportunity to even
       make such [a] ruling, acknowledging that “[t]he record is incomplete as to
       this issue.” Simply put, remand is not necessary, as Wife need only work
       with Husband‟s counsel to resolve the matter or submit an appropriate
       motion to the Chancery Court for decision. Accordingly, it appears that,
       until such time as this Court has sufficient information in the record to make
       a decision or the Chancery Court has ruled on the issue, the issue presented is
       not ripe for adjudication by this Court.




                                               2
(Internal citations omitted.) In the sur-reply brief filed by Ms. Ball, she posits that this
Court should remand this issue to the trial court for resolution before it can be considered
on appeal.

       The parties have conceded that the trial court never made a ruling on the issue of
whether Mr. Ball could deduct expenses from his temporary alimony obligation and, if so,
in what amount. Therefore, this issue remained unadjudicated at the time the Final
Hearing Order was entered. Furthermore, the trial court did not certify the Final Hearing
Order at issue here as a final judgment pursuant to Tennessee Rule of Civil Procedure
54.02.2

       We therefore determine that the Final Hearing Order of January 22, 2016, is not a
final order. An order that does not adjudicate all the claims between all the parties is
“subject to revision at any time before entry of a final judgment” and is not appealable as of
right. See Tenn. R. App. P. 3(a). See also In re Estate of Henderson, 121 S.W.3d 643,
645 (Tenn. 2003) (“A final judgment is one that resolves all the issues in the case, „leaving
nothing else for the trial court to do.‟”) (quoting State ex rel. McAllister v. Goode, 968
S.W.2d 834, 840 (Tenn. Ct. App. 1997)).

       Inasmuch as this appeal was taken from an order that was not final, this Court lacks
subject matter jurisdiction. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn.
1990) (“Unless an appeal from an interlocutory order is provided by the rules or by statute,
appellate courts have jurisdiction over final judgments only.”). Accordingly, we must
dismiss this appeal.

       The appeal of this matter is dismissed without prejudice to the filing of a new appeal
once a final judgment has been entered. This case is remanded to the trial court for further


2
    Tennessee Rule of Civil Procedure 54.02 provides:

          When more than one claim for relief is present in an action, whether as a claim,
          counterclaim, cross-claim, or third party claim, or when multiple parties are involved, the
          Court, whether at law or in equity, may direct the entry of a final judgment as to one or
          more but fewer than all of the claims or parties only upon an express determination that
          there is no just reason for delay and upon an express direction for the entry of judgment. In
          the absence of such determination and direction, any order or other form of decision,
          however designated, that adjudicates fewer than all the claims or the rights and liabilities of
          fewer than all the parties shall not terminate the action as to any of the claims or parties,
          and the order or other form of decision is subject to revision at any time before the entry of
          the judgment adjudicating all the claims and the rights and liabilities of all the parties.


                                                        3
proceedings consistent with this opinion. Costs on appeal are taxed to the appellant,
William Gordon Ball.



                                             _________________________________
                                             THOMAS R. FRIERSON, II, JUDGE




                                         4